[Cite as Nationstar Mtge., L.L.C. v. Williams, 2014-Ohio-4553.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
NATIONSTAR MORTGAGE LLC                               :       Hon. W. Scott Gwin, P.J.
                                                      :       Hon. Sheila G. Farmer, J.
                         Plaintiff-Appellee           :       Hon. John W. Wise, J.
                                                      :
-vs-                                                  :
                                                      :       Case No. 14 CAE 04 0029
CRAIG A. WILLIAMS, ET AL                              :
                                                      :
                  Defendants-Appellants               :       OPINION




CHARACTER OF PROCEEDING:                                  Civil appeal from the Delaware County
                                                          Court of Common Pleas, Case No. 13 CV E
                                                          02 0158


JUDGMENT:                                                 Affirmed



DATE OF JUDGMENT ENTRY:                                   October 13, 2014

APPEARANCES:

For Plaintiff-Appellee                                    For Defendants-Appellants
Nationstar Mortgage LLC                                   Craig and Liz Williams
DAVID CAREY                                               MARC DANN LAW FIRM
JOHN KOPF III                                             JAMES R. DOUGLASS
41 S. High St., Ste 1700                                  4600 Prospect Avenue
Columbus, OH 43215                                        Cleveland, OH 44103

SARAH LEIBEL
Reisenfeld & Associates
3962 Red Bank Road
Cincinnati, OH 45117
[Cite as Nationstar Mtge., L.L.C. v. Williams, 2014-Ohio-4553.]


Gwin, P.J.

        {¶1}     Appellants appeal the March 27, 2014 judgment entry of the Delaware

County Court of Common Pleas granting appellee’s motions for default judgment and

summary judgment and entering a decree of foreclosure.

                                           Facts & Procedural History

        {¶2}     On August 8, 2005, appellant Craig Williams executed a promissory note

in favor of PrimeLending (“PrimeLending”), a PlainsCapital Company, in the amount of

$359,650.00. The note was first indorsed to Lehman Brothers Bank, FSB, then from

Lehman Brothers Bank to Lehman Brothers Holdings, Inc., then from Lehman Brothers

Holdings, Inc. to blank. Also on August 8, 2005, appellants Craig Williams and Liz

Williams executed a mortgage that secured the note and encumbered the property

located at 3400 Ostrander Road, Ostrander, Ohio, 43061. The mortgage indicated the

lender was PrimeLending and listed Mortgage Electronic Registrations Systems

(“MERS”) as mortgagee and nominee for Lender and Lender’s successors and assigns.

The mortgage was recorded on August 9, 2005. In a document entitled “Assignment of

Mortgage,” that was dated November 5, 2012 and recorded on December 6, 2012,

MERS, as nominee for PrimeLending, assigned the August 8, 2005 mortgage to

appellee Nationstar Mortgage, LLC (“Nationstar”).

        {¶3}     Appellee filed a complaint for foreclosure on February 20, 2013, stating

appellants were in default due to lack of payment. Appellee attached to its complaint a

copy of the note, mortgage, and assignment of mortgage. The complaint alleged that

appellee was the holder of the note and mortgage. Further, that the foreclosing party or
Delaware County, Case No. 14 CAE 04 0029                                                    3


creditor, directly or indirectly through an agent, has possession of the note that has

been duly indorsed.

       {¶4}   Appellee attempted certified mail service on appellants at two different

addresses that was returned “unclaimed, unable to forward.” In both May of 2013 and

July of 2013, appellee filed a request for ordinary mail service to appellants.          The

regular mail was returned unable to deliver. On September 3, 2013, appellee filed an

affidavit for service by publication. The attorney for appellee submitted an affidavit

stating that he attempted to locate addresses for appellants, that he attempted to serve

each multiple times at two addresses, and that he had used all reasonable efforts in

trying to locate appellants, including a review of client records, search of the internet,

and other skip-tracing sources. The affidavit provided that it is likely that future effort to

ascertain the location of appellants will be unsuccessful.         Proof of the service of

publication was filed on October 18, 2013, which states that the last publication in the

Delaware Gazette was on September 25, 2013.

       {¶5}   On October 23, 2013, Craig Williams filed a motion requesting an

extension of time to move or plead in response to the complaint and gave P.O. Box 10,

Ostrander, Ohio, as his address, which is one of the addresses where appellee

attempted to serve appellants by certified and regular mail. The trial court granted

Craig’s motion on October 30, 2013. Craig Williams filed an answer on November 20,

2013. On February 26, 2013, appellee filed a motion for default judgment against Liz

Williams and moved for summary judgment against Craig Williams. Appellee served

both motions upon appellants at the P.O. Box 10, Ostrander address.                 Appellee

submitted the affidavit of Tiera Thune (“Thune”), assistant secretary for appellee, in
Delaware County, Case No. 14 CAE 04 0029                                              4


support of its motion for summary judgment. Appellants did not respond to the motion

for default judgment or motion for summary judgment. The trial court granted appellee’s

motion for default judgment and summary judgment on March 27, 2014 and entered a

decree of foreclosure.

      {¶6}   Appellants appeal the March 27, 2014 judgment entry of the Delaware

County Court of Common Pleas and assign the following as error:

      {¶7}   “I. THE TRIAL COURT ERRED WHEN IT AWARDED SUMMARY

JUDGMENT TO PLAINTIFF BASED UPON AN AFFIDAVIT WHEREIN THE AFFIANT

FAILED    TO    DEMONSTRATE         PERSONAL             KNOWLEDGE   OR   THE   FACTS

NECESSARY TO DEMONSTRATE ENTITLEMENT TO RELIEF.

      {¶8}     "II. THE TRIAL COURT ERRED WHEN IT AWARDED A PLAINTIFF

WHO FAILED [TO] DEMONSTRATE THAT IT COMPARED THE ORIGINAL NOTE

WITH THE COPY OFFERED IN SUPPORT OF SUMMARY JUDGMENT.

      {¶9}     "III. THE TRIAL COURT ERRED WHEN IT AWARDED A DEFAULT

JUDGMENT AGAINST DEFENDANT LIZ WILLIAMS WHEN PLAINTIFF FAILED TO

PERFECT SERVICE.”

                                              I. & II.

      {¶10} We consider appellants’ first two assignments of error together because

they raised interrelated issues regarding the trial court’s grant of summary judgment in

favor of appellee. We refer to Civil Rule 56(C) in reviewing a motion for summary

judgment which provides, in pertinent part:

      Summary judgment shall be rendered forthwith if the pleadings,

      depositions, answers to interrogatories, written admissions, affidavits,
Delaware County, Case No. 14 CAE 04 0029                                                5


      transcripts of evidence, and written stipulations of fact, if any, timely filed

      in the action, show that there is no genuine issue of material fact and that

      the moving party is entitled to judgment as a matter of law. No evidence

      or stipulation may be considered except as stated in this rule. A summary

      judgment shall not be rendered unless it appears from the evidence or

      stipulation, and only from the evidence or stipulation, that reasonable

      minds can come to but one conclusion and that conclusion is adverse to

      the party against whom the motion for summary judgment is made, that

      party being entitled to have the evidence or stipulation construed mostly

      strongly in the party’s favor.     A summary judgment, interlocutory in

      character, may be rendered on the issue of liability alone although there is

      a genuine issue as to the amount of damages.

      {¶11} A trial court should not enter a summary judgment if it appears a material

fact is genuinely disputed, nor if, construing the allegations most favorably towards the

non-moving party, reasonable minds could draw different conclusions from the

undisputed facts. Hounshell v. Am. States Ins. Co., 67 Ohio St.2d 427, 424 N.E.2d 311

(1981). The court may not resolve any ambiguities in the evidence presented. Inland

Refuse Transfer Co. v. Browning-Ferris Inds. of Ohio, Inc., 15 Ohio St.3d 321, 474

N.E.2d 271 (1984). A fact is material if it affects the outcome of the case under the

applicable substantive law. Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301,

733 N.E.2d 1186 (6th Dist. 1999).

      {¶12} When reviewing a trial court’s decision to grant summary judgment, an

appellate court applies the same standard used by the trial court.         Smiddy v. The
Delaware County, Case No. 14 CAE 04 0029                                                6

Wedding Party, Inc., 30 Ohio St.3d 35, 506 N.E.2d 212 (1987). This means we review

the matter de novo. Doe v. Shaffer, 90 Ohio St.3d 388, 2000-Ohio-186, 738 N.E.2d

1243.

        {¶13} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis of the motion and identifying the portions of the

record which demonstrate the absence of a genuine issue of fact on a material element

of the non-moving party’s claim. Drescher v. Burt, 75 Ohio St.3d 280, 662 N.E.2d 264

(1996). Once the moving party meets its initial burden, the burden shifts to the non-

moving party to set forth specific facts demonstrating a genuine issue of material fact

does exist. Id. The non-moving party may not rest upon the allegations and denials in

the pleadings, but instead must submit some evidentiary materials showing a genuine

dispute over material facts. Henkle v. Henkle, 75 Ohio App.3d 732, 600 N.E.2d 791

(12th Dist. 1991).

                                      Personal Knowledge

        {¶14} Appellants argue that Thune’s affidavit failed to satisfy the requirement of

Civil Rule 56(E) that affidavits must be made on personal knowledge with respect to the

attached documents’ admissibility as records of regularly conducted activity pursuant to

Evid.R. 803(6). We disagree.

        {¶15} Evidence Rule 803(6) provides that records of regularly conducted

business activity are admissible, as an exception to the rules of hearsay, if shown to be

such “by the testimony of the custodian or other qualified witness.” The question of who

may lay a foundation for the admissibility of business records as a custodian or other

qualified witness must be answered broadly. Citimortgage v. Cathcart, 5th Dist. Stark
Delaware County, Case No. 14 CAE 04 0029                                                     7


No. 2013CA00179, 2014-Ohio-620.           It is not a requirement that the witness have

firsthand knowledge of the transaction giving rise to the business record. Id. “Rather, it

must be demonstrated that: the witness is sufficiently familiar with the operation of the

business and with the circumstances of the record’s preparation, maintenance and

retrieval, that he can reasonably testify on the basis of this knowledge that the record is

what it purports to be, and that it was made in the ordinary course of business

consistent with the elements of Rule 803(6).” Id.

       {¶16} Affidavits which merely set forth conclusions or opinions without stating

supporting facts are insufficient to meet the requirements of Civil Rule 56(E). Tolson v.

Triangle Real Estate, 10th Dist. Franklin No. 03AP-715, 2004-Ohio-2640. However,

Ohio law recognizes that personal knowledge may be inferred from the contents of an

affidavit. Wells Fargo Bank, N.A. v. Dawson, 5th Dist. Stark No. 2013CA00095, 2014-

Ohio-269. The assertion of personal knowledge in an affidavit satisfies Civil Rule 56(E)

if the nature of the facts in the affidavit combined with the identity of the affiant creates a

reasonable inference that the affiant has personal knowledge of the facts in the affidavit.

Id.

       {¶17} In the affidavit, Thune avers that the statements made in the affidavit are

based on her personal knowledge and her review of the business records for and

relating to the loan including the note, mortgage, and appellee’s electronic servicing

system. She states that in her capacity as assistant secretary for Nationstar Mortgage

LLC, she has access to the business records of Nationstar Mortgage LLC, maintained in

the ordinary course of regularly conducted business activity, and the affidavit was based

on her personal knowledge from her review of the records and from her own personal
Delaware County, Case No. 14 CAE 04 0029                                              8


knowledge of how they are kept and maintained. She states that loan records are

maintained by appellee in the course of its regularly conducted business activities and

are made at or near the time of the event, by or from information transmitted by a

person with knowledge. Thune avers that the records she reviewed and relied upon for

the statements made in the affidavit include, but are not limited to, the note, the

mortgage, and appellee’s electronic servicing system.

      {¶18} From her position as assistant secretary of Nationstar Mortgage LLC and

her statement that she reviewed the documents in the instant case, it may be

reasonably inferred that Thune has personal knowledge to qualify the documents as an

exception to the hearsay rule as a business document. See OneWest Bank, FSB v.

Albert, 5th Dist. Stark No. 2013CA00180, 2014-Ohio-2158; Citimortgage, Inc. v.

Cathcart, 5th Dist. Stark No. 2013CA00179, 2014-Ohio-620. The affidavit is properly

admissible Civil Rule 56 evidence and appellants, in failing to respond to appellee’s

motion for summary judgment, did not submit any Civil Rule 56 evidence to contradict

the affidavit and thus failed to establish any genuine issue of material fact. The trial

court did not err in granting summary judgment based on Thune’s affidavit.

                                          Standing

      {¶19}   Appellants also argue that Nationstar does not have standing and is not

a party entitled to enforce the note and mortgage. We disagree.

      {¶20} To have standing to pursue a foreclosure action, a plaintiff “must establish

an interest in the note or mortgage at the time it filed suit.” Home Loan Mtge. Corp. v.

Schwartzwald, 134 Ohio St.3d, 2012-Ohio-5017, 979 N.E.2d 1214. The current holder

of the note and mortgage is the real party in interest in foreclosure actions. U.S. Bank
Delaware County, Case No. 14 CAE 04 0029                                                  9

Nat’l. Assoc. v. Marcino, 181 Ohio App.3d 328, 908 N.E.2d 1032 (7th Dist.), citing

Chase Manhattan Mtge. Corp v. Smith, 1st Dist. Hamilton No. CO61069, 2007-Ohio-

5874. R.C. 1303.31 provides:

          (A) “Person entitled to enforce” an instrument means any of the

              following persons:

          (1) The holder of the instrument;

          (2) A non-holder in possession of the instrument who has the

              rights of a holder;

          (3) A person not in possession of the instrument who is entitled

              to enforce the instrument pursuant to Section 1303.38 or

              division (D) of section 1303.58 of the Revised Code.

       {¶21} In this case, appellee attached to its complaint copies of the note and

mortgage and alleged it was the holder of the note, which was endorsed in blank, and

mortgage. Further, that the foreclosing party or creditor, directly or indirectly through an

agent, has possession of the note that has been duly endorsed. Also attached to the

complaint is an assignment of mortgage dated November 5, 2012 and recorded on

December 6, 2012, in which MERS, as nominee for PrimeLending, assigned the August

8, 2005 mortgage to appellee. When an instrument is endorsed in blank, the instrument

becomes payable to bearer and may be negotiated by transfer of possession alone until

specially indorsed. R.C. 1303.25(B). In addition, the affidavit of Thune, attached to

appellee’s motion for summary judgment, states that true and exact copies of the note

and mortgage are attached to the affidavit. The affidavit avers that appellee holds the

note and is the servicer of the loan. Accordingly, appellee presented sufficient evidence
Delaware County, Case No. 14 CAE 04 0029                                                10


to demonstrate that it was the current holder of the note and mortgage when the

complaint was filed. Appellants did not provide any Civil Rule 56 evidence to create a

genuine issue of material fact that appellee was not the owner and holder of the note

and mortgage at the time the complaint was filed.

      {¶22} We further find that even if appellee was not in possession of the note at

the time the complaint was filed, the assignment of the mortgage is sufficient to transfer

both the note and the mortgage because the documents evidence the parties’ intent to

keep the instruments together. In Bank of New York v. Dobbs, 5th Dist. Knox No. 2009-

CA-000002, 2009-Ohio-4742, we held that the assignment of a mortgage, without an

express transfer of the note, is sufficient to transfer both the mortgage and the note if

the record indicates the parties intended to transfer both the note and the mortgage.

      {¶23} This case is analogous to the Dobbs case as the record indicates the

parties intended to transfer both the note and the mortgage. The note dated August 8,

2005 provides, “in return for a loan that I have received, I promise to pay U.S.

$359,650.00 plus interest, to the order of Lender.” Further, the note states, “In addition

to the protection given to the Note Holder under this Note, a Mortgage, Deed of Trust, or

Security Deed (‘Security Instrument”) dated the same date as this Note, protects the

Note Holder from possible losses that might result if I do not keep the promises that I

make in this Note.” The mortgage, signed and August 8, 2005, provides, “This Security

Instrument secures to Lender: (i) the repayment of the Loan, and all renewals,

extensions, and modifications of the Note; and (ii) the performance of Borrower’s

covenants and agreements under this Security Instrument and the Note.”
Delaware County, Case No. 14 CAE 04 0029                                                  11


       {¶24} The note refers to the mortgage and the mortgage refers to the note.

Thus, we find a clear intent by the parties to keep the note and mortgage together rather

than transferring the mortgage alone. Since the mortgage assignment was recorded on

December 6, 2012, prior to the filing of the complaint on February 20, 2013, the note

was effectively transferred on that date.

       {¶25} Accordingly, there are no genuine issues of material fact as to whether

appellee is the real party in interest with standing to pursue this foreclosure action.

                              Affidavit & Comparison of Documents

       {¶26} Appellant next argues the trial court erred in relying on Thune’s affidavit in

granting summary judgment because Thune failed to demonstrate she compared the

original note with the copy submitted in support of the summary judgment as required

by Wachovia Bank of Delaware, N.A. v. Jackson, 5th Dist. Stark No. 2010-CA-00291,

2011-Ohio-3202.

       {¶27} First, as discussed above, appellee has standing via the assignment of the

mortgage separate from the possession of the blank-endorsed note.            Further, Thune

states that she actually saw the note, not a copy of the note, and that the attachment to

the affidavit is a “true and exact” copy of the note. The copy of the note attached to the

affidavit is also stamped “ORIGINAL.” Unlike in the cases cited by appellant, appellants

failed to submit any Civil Rule 56 evidence to support their contention that Thune did not

compare the original note with the copy. Accordingly, we find there in no genuine issue

of material fact as to whether Thune’s affidavit sufficiently authenticated the note

submitted in support of appellee’s motion for summary judgment.
Delaware County, Case No. 14 CAE 04 0029                                                 12


       {¶28} Based on the foregoing, we find the trial court did not err in granting

appellee’s motion for summary judgment. Appellants’ first and second assignments of

error are overruled.

                                                III.

       {¶29} Appellant Liz Williams contends appellee failed to perfect service on her

because appellee failed to demonstrate it took any steps to ascertain her residence.

We disagree.

       {¶30} As an initial matter, we note that a question of personal jurisdiction may

not be raised for the first time on appeal. In re Bailey Children, 5th Dist. Stark No.

2004CA00386, 2005-Ohio-2981. A party may challenge the entry of default judgment

against them by filing either a Rule 60(B) motion for relief from judgment or a motion to

vacate the judgment on grounds that it is void ab initio for lack of personal jurisdiction.

Linquist v. Drossel, 5th Dist. No. 2006 CA 00119, 2006-Ohio-5712. In this case, Liz

Williams failed to challenge the default judgment against her by filing a motion to vacate

based on a claim of insufficiency of service and thus she cannot raise this issue for the

first time on appeal.

       {¶31} However, we find even if appellant Liz Williams filed a proper motion to

vacate for lack of personal jurisdiction, the trial court did not lack jurisdiction to grant

service by publication or subsequently lack jurisdiction to grant default judgment based

on defective due process of service.

       {¶32} This Court reviews a grant of default judgment for an abuse of discretion.

See Snyder v. Swick, 5th Dist. Stark No. 2010CA0006, 2010-Ohio-5138. When a party

challenges the existence or sufficiency of service of process, the court is “guided by the
Delaware County, Case No. 14 CAE 04 0029                                                 13


premise that service is proper where the civil rules on service are followed, unless

sufficient evidence exists to rebut this principle.” Harris v. Johnson, 5th Dist. Perry No.

10 CA 22, 2011-Ohio-3102. In this case, appellee complied with the rules by attempting

to serve appellant Liz Williams by certified mail, twice by ordinary mail at two different

addresses, one being the address given as the address of her husband, appellant Craig

Williams, and by publishing a notice in the Delaware Gazette.

       {¶33} Civil Rule 4.4(A) provides:

       Before service by publication can be made, an affidavit of a party or his

       counsel shall be filed with the court. The affidavit shall aver that service of

       summons cannot be made because the residence of the defendant is

       unknown to the affiant, all of the efforts made on behalf of the party to

       ascertain the residence of the defendant, and that the residence of the

       defendant cannot be ascertained with reasonable diligence.

       {¶34} Whether a party exercised reasonable diligence is fact dependent and

conducted at the trial court’s discretion and requires “taking steps which an individual of

ordinary prudence would reasonably expect to be successful in locating a defendant’s

address.” In re Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238, 875 N.E.2d 582.

       {¶35} In support of its request for service by publication, appellee submitted the

affidavit of its attorney detailing its reasonable diligence in attempting to locate Liz

Williams and specifies that appellee: attempted service upon Liz Williams on three

different occasions at two different addresses; reviewed its records; searched the

Internet; and tried using other skip-tracing sources, but was unable to ascertain Liz

Williams’ location. Though appellant argues that the affidavit is inadmissible hearsay,
Delaware County, Case No. 14 CAE 04 0029                                                14


Civil Rule 4.4(A) itself states such an affidavit can be submitted by the party’s attorney,

and any effort to locate an address involves contact with outside sources. In re Walters,

5th Dist. Fairfield No. 2005 CA 66, 2006-Ohio-631.          Accordingly, the trial court’s

conclusion that service by publication had been completed was not an abuse of

discretion. Appellants’ third assignment of error is overruled.

       {¶36} Based on the foregoing, appellants’ assignments of error are overruled

and the March 27, 2014 judgment entry of the Delaware County Court of Common

Pleas is affirmed.


By Gwin, P.J.,

Farmer, J., and

Wise, J., concur